DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-11, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9, 17 and 18 of U.S. Patent No. 10,999,504, hereinafter referred to as the ‘504 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are more broad than the claims of the ‘504 patent, as indicated below.
Regarding claim 1, claim 1 compares to claims 1 and 8 of the ‘504 patent as indicated below.
Current Application (Claim 1)
‘504 Patent (claims 1 and 8)
Notes
An image capture device that changes operation based on lens cover usage, the image capture device comprising
An image capture device that changes operation based on lens cover usage, the image capture device comprising 
Verbatim the same
a housing
a housing
Verbatim the same
an optical element carried by the housing and configured to guide light within a field of view to an image sensor; the image sensor carried by the housing and configured to generate a visual output signal conveying visual information based on light that becomes incident thereon, the visual information defining visual content having the field of view
an optical element carried by the housing and configured to guide light within a field of view to an image sensor; the image sensor carried by the housing and configured to generate a visual output signal conveying visual information based on light that becomes incident thereon, the visual information defining visual content having the field of view
Verbatim the same
and one or more physical processors configured by machine-readable instructions to
and one or more physical processors configured by machine-readable instructions to
Verbatim the same
obtain lens cover usage information, the lens cover usage information characterizing usage of a lens cover with respect to the optical element
obtain lens cover usage information, the lens cover usage information characterizing usage of a lens cover with respect to the optical element
Verbatim the same
determine a state of the usage of the lens cover with respect to the optical element based on the lens cover usage information
determine a state of the usage of the lens cover with respect to the optical element based on the lens cover usage information
Verbatim the same
and change operation of the image capture device based on the state of the usage of the lens cover with respect to the optical element such that the image capture device responds differently to user interaction with the image capture device based on different states of the usage of the lens cover with respect to the optical element
and change operation of the image capture device based on the state of the usage of the lens cover with respect to the optical element, wherein the operation of the image capture device is changed based on the state of the usage of the lens cover with respect to the optical element such that responsive to the lens cover being off the optical element, an alert to place the lens cover on the optical element is generated based on deactivation of the image capture device (claim 1)… wherein the operation of the image capture device is changed based on the state of the usage of the lens cover with respect to the optical element such that different user interactions with the image capture device are required to prompt the image capture device to perform a function based on whether the lens cover is on or off the optical element (claim 8)
Current application is more broad than the claim language of claim 1 and 8 of the ‘504 patent.


	Thus, as can be seen above, claim 1 of the current application is more broad in scope than claim 8 of the ‘504 patent. Therefore, any patent granted on the current application would result in the unjustifiable timewise extension of the monopoly granted on claim 8 of U.S. Patent No. 10,999,504.
As for claim 8, claim 8 is substantively equivalent to claim 8 of the ‘504 patent.
With regard to claims 9 and 10, the limitations of claim 9 and 10 can be found in claim 9 of the ‘504 patent
Regarding claim 11, claim 11 compares to claim 17 of the ‘504 patent as indicated below.
Current Application
‘504 Patent
Notes
A method for changing operation of an image capture device based on lens cover usage, the image capture device including an optical element, an image sensor, and one or more processors, the optical element configured to guide light within a field of view to the image sensor, the method comprising
A method for changing operation of an image capture device based on lens cover usage, the image capture device including an optical element, an image sensor, and one or more processors, the optical element configured to guide light within a field of view to the image sensor, the method comprising
Verbatim the same
obtaining, by the one or more processors, lens cover usage information, the lens cover usage information characterizing usage of a lens cover with respect to the optical element
obtaining, by the one or more processors, lens cover usage information, the lens cover usage information characterizing usage of a lens cover with respect to the optical element
Verbatim the same
determining, by the one or more processors, a state of the usage of the lens cover with respect to the optical element based on the lens cover usage information
determining, by the one or more processors, a state of the usage of the lens cover with respect to the optical element based on the lens cover usage information
Verbatim the same
and -38-GP2019093US1ClPATENT APPLICATION Attorney Docket No. 46DG-026260changing, by the one or more processors, operation of the image capture device based on the state of the usage of the lens cover with respect to the optical element such that the image capture device responds differently to user interaction with the image capture device based on different states of the usage of the lens cover with respect to the optical element
and changing, by the one or more processors, operation of the image capture device based on the state of the usage of the lens cover with respect to the optical element, wherein the operation of the image capture device is changed based on the state of the usage of the lens cover with respect to the optical element such that responsive to the lens cover being off the optical element, an alert to place the lens cover on the optical element is generated based on deactivation of the image capture device (claim 10)….. wherein the operation of the image capture device is changed based on the state of the usage of the lens cover with respect to the optical element such that different user interactions with the image capture device are required to prompt the image capture device to perform a function based on whether the lens cover is on or off the optical element (claim 17)
Current application is more broad than the claim language of claim 10 and 17 of the ‘504 patent.


Thus, as can be seen above, claim 11 of the current application is more broad in scope than claim 17 of the ‘504 patent. Therefore, any patent granted on the current application would result in the unjustifiable timewise extension of the monopoly granted on claim 17 of U.S. Patent No. 10,999,504.
As for claim 18, claim 18 is substantively equivalent to claim 17 of the ‘504 patent.
With regard to claims 19 and 20, the limitations of claim 19 and 20 can be found in claim 18 of the ‘504 patent

Claims 2-7 and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 17 of U.S. Patent No. 10,999,504 in view of Kosugi et al. (Japanese Publ. No. 2010-134351), respectively. 
Regarding claim 2, as mentioned above in the discussion of claim 1, claim 8 of the ‘504 patent discloses all of the limitations of the parent claim.  Claim 8 of the ‘504 reference, however, fails to specifically disclose that when the lens cover is on the optical element, the image capture device is deactivated.  Kosugi, on the other hand, discloses that it is well known in the art to power off a camera when the lens cover is on the optical element.  In particular, in paragraph 0014 Kosugi discloses that the when the lens cover, 15 is closed the power of the digital camera is turned off.  One of ordinary skill in the would recognize the benefits of allowing a sensor for determining that a lens cover is over lens to control on/off of a camera – including the ability to eliminate a power button entirely, the ability to conserve power in case the user forgets to power down the camera, and less parts included in a camera.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify claim 8 of the ‘504 patent such that when the lens cover is on the optical element, the image capture device is deactivated.
As for claim 3, as mentioned above in the discussion of claim 1, claim 8 of the ‘504 patent discloses all of the limitations of the parent claim.  Claim 8 of the ‘504 reference, however, fails to specifically disclose that when the lens cover is on the optical element, the image sensor is deactivated.  Kosugi, on the other hand, discloses that it is well known in the art to power off a camera when the lens cover is on the optical element.  In particular, in paragraph 0014 Kosugi discloses that the when the lens cover, 15 is closed the power of the digital camera is turned off.  Since power of the entire digital camera is turned off, power to the image sensor is also deactivated.  One of ordinary skill in the would recognize the benefits of allowing a sensor for determining that a lens cover is over lens to control on/off of a camera – including the ability to eliminate a power button entirely, the ability to conserve power in case the user forgets to power down the camera, and less parts included in a camera.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify claim 8 of the ‘504 patent such that when the lens cover is on the optical element, the image capture device is deactivated.
With regard to claim 4, as mentioned above in the discussion of claim 1, claim 8 of the ‘504 patent discloses all of the limitations of the parent claim.  Claim 8 of the ‘504 reference, however, fails to specifically disclose that the lens cover is required to be on the optical element to deactivate the image capture device.  Kosugi, on the other hand, discloses that it is well known in the art to power off a camera when the lens cover is on the optical element.  Kosugi discloses that in order to turn off the camera the lens cover (15) is required to be on the optical element (photographing lens, 16).  See paragraph 0014.  One of ordinary skill in the would recognize the benefits of allowing a sensor for determining that a lens cover is over lens to control on/off of a camera – including the ability to eliminate a power button entirely, the ability to conserve power in case the user forgets to power down the camera, and less parts included in a camera.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify claim 8 of the ‘504 patent such that when the lens cover is on the optical element, the image capture device is deactivated.
Regarding claim 5, as mentioned above in the discussion of claim 1, claim 8 of the ‘504 patent discloses all of the limitations of the parent claim.  Claim 8 of the ‘504 reference, however, fails to specifically disclose that responsive to the lens cover being on the optical element while the camera is activated (i.e. on), the camera is returned to a prior deactivated state.  Kosugi, on the other hand, discloses that it is well known in the art to power off a camera when the lens cover is moved over the optical element while the camera is on.  In particular, in paragraph 0014 Kosugi discloses that the when the lens cover, 15, is closed the power of the digital camera is turned off from on.  One of ordinary skill in the would recognize the benefits of allowing a sensor for determining that a lens cover is over lens to control on/off of a camera – including the ability to eliminate a power button entirely, the ability to conserve power in case the user forgets to power down the camera, and less parts included in a camera.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify claim 8 of the ‘504 patent such that when the lens cover is on the optical element, the image capture device is deactivated.
As for claim 6, as mentioned above in the discussion of claim 1, claim 8 of the ‘504 patent discloses all of the limitations of the parent claim.  Claim 8 of the ‘504 reference, however, fails to specifically disclose the lens cover is required to be on the optical element to deactivate the image capture device.  Kosugi, on the other hand, discloses that it is well known in the art to power off a camera when the lens cover is off the optical element.  Kosugi discloses that the lens cover (15) is required to be off of the optical element (photographing lens, 16) in order to activated (turn on) the image capture device.  See paragraph 0014.  One of ordinary skill in the would recognize the benefits of allowing a sensor for determining that a lens cover is over lens to control on/off of a camera – including the ability to eliminate a power button entirely, the ability to conserve power in case the user forgets to power down the camera, and less parts included in a camera.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify claim 8 of the ‘504 patent such that when the lens cover is on the optical element, the image capture device is deactivated.
With regard to claim 7, as mentioned above in the discussion of claim 1, claim 8 of the ‘504 patent discloses all of the limitations of the parent claim.  Claim 8 of the ‘504 reference, however, fails to specifically disclose that the state of usage is on, off, or between on and off.  Kosugi, on the other hand, discloses that it is well known in the art to determine a status of a lens cover to on or off of the photographing optical system.  In particular, Kosugi discloses that the lens cover (15) is determined to be on or off of the optical element (photographing lens, 16) in order to turn the image capture device on or off.  See paragraph 0014.  One of ordinary skill in the would recognize the benefits of allowing a sensor for determining that a lens cover is over lens to control on/off of a camera – including the ability to eliminate a power button entirely, the ability to conserve power in case the user forgets to power down the camera, and less parts included in a camera.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify claim 8 of the ‘504 patent such that the status of the lens cover is determined to be on or off of the photographing optical system.
Claim 12 is considered a method claim substantively corresponding to claim 2.  Please see the discussion of claim 2 above.
Claim 13 is considered a method claim substantively corresponding to claim 3.  Please see the discussion of claim 3 above.
Claim 14 is considered a method claim substantively corresponding to claim 4.  Please see the discussion of claim 4 above.
Claim 15 is considered a method claim substantively corresponding to claim 5.  Please see the discussion of claim 5 above.
Claim 16 is considered a method claim substantively corresponding to claim 6.  Please see the discussion of claim 6 above.
Claim 17 is considered a method claim substantively corresponding to claim 7.  Please see the discussion of claim 7 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kindaichi (Japanese Publ. No. 2003-066522 A).
Regarding claim 1, Kindaichi discloses a camera capable of reconfiguring the operational buttons for right handed and left-handed users.  More specifically and as it relates to the applicant’s claims Kindaichi discloses an image capture device that changes operation based on lens cover usage, the image capture device comprising: a housing (camera body, 1; see Figures 1-4 and paragraph 0014 of the provided translation); an optical element carried by the housing (photographing optical system, 3; see Figures 2 and 3 and paragraph 0014 of the provided translation) and configured to guide light within a field of view to an image sensor (see paragraph 0036 where the camera can be a digital camera, which inherently would include an image sensor); the image sensor carried by the housing and configured to generate a visual output signal conveying visual information based on light that becomes incident thereon, the visual information defining visual content having the field of view (if the camera of Kindaichi were a digital camera as indicated in paragraph 0036, the image sensor would inherently be carried by the housing (camera body, 1) and generate visual output signals defining visual content having a field of view); and one or more physical processors (CPU, see paragraph 0028 of the provided translation) configured by machine-readable instructions to: obtain lens cover usage information, the lens cover usage information characterizing usage of a lens cover with respect to the optical element (see paragraph 0028 where a detection switch is used to obtain lens usage information (i.e. closed, right or left handed operation); determine a state of the usage of the lens cover with respect to the optical element based on the lens cover usage information (see paragraph 0028 where the CPU uses a detection switch to determine if the lens cover is closed or in the left or right handed operation); and change operation of the image capture device based on the state of the usage of the lens cover with respect to the optical element such that the image capture device responds differently to user interaction with the image capture device based on different states of the usage of the lens cover with respect to the optical element (see paragraph 0028 to 0035 where the functions attributed to the buttons (11-19) changes based on whether the lens cover is slid left or right).
As for claim 7, Kindaichi discloses that the state of usage of the lens cover with respect to the optical element is determined to be on and off.
Claim 11 is considered to be a method claim substantively corresponding to claim 1.  Please see the discussion of claim 1 above.
Claim 17 is considered to be a method claim substantively corresponding to claim 7.  Please see the discussion of claim 7 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kindaichi (Japanese Publ. No. 2003-066522 A) in view of Kosugi et al. (Japanese Publ. No. 2010-134351).
Regarding claim 2, as mentioned above in the discussion of claim 1 Kindaichi discloses all of the limitation of the parent claim.  While Kindaichi suggests that the lens cover, 2, is used in powering on/off the camera (see paragraph 0026) and there is no disclosure of a power button, Kindaichi fails to specifically disclose that when the lens cover is on the optical element, the image capture device is deactivated.  Kosugi, on the other hand, discloses that it is well known in the art to power off a camera when the lens cover is on the optical element.  In particular, in paragraph 0014 Kosugi discloses that the when the lens cover, 15 is closed the power of the digital camera is turned off.  One of ordinary skill in the would recognize the benefits of allowing a sensor for determining that a lens cover is over lens to control on/off of a camera – including the ability to eliminate a power button entirely, the ability to conserve power in case the user forgets to power down the camera, and less parts included in a camera.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kindaichi such that when the lens cover is on the optical element, the image capture device is deactivated.
As for claim 3, as mentioned above in the discussion of claim 1 Kindaichi discloses all of the limitation of the parent claim.  While Kindaichi suggests that the lens cover, 2, is used in powering on/off the camera (see paragraph 0026) and there is no disclosure of a power button, Kindaichi fails to specifically disclose that when the lens cover is on the optical element, the image sensor is deactivated.  Kosugi, on the other hand, discloses that it is well known in the art to power off a camera when the lens cover is on the optical element.  In particular, in paragraph 0014 Kosugi discloses that the when the lens cover, 15 is closed the power of the digital camera is turned off.  Since power of the entire digital camera is turned off, power to the image sensor is also deactivated.  One of ordinary skill in the would recognize the benefits of allowing a sensor for determining that a lens cover is over lens to control on/off of a camera – including the ability to eliminate a power button entirely, the ability to conserve power in case the user forgets to power down the camera, and less parts included in a camera.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kindaichi such that when the lens cover is on the optical element, the image capture device is deactivated.
With regard to claim 4, as mentioned above in the discussion of claim 1 Kindaichi discloses all of the limitation of the parent claim.  While Kindaichi suggests that the lens cover, 2, is used in powering on/off the camera (see paragraph 0026) and there is no disclosure of a power button, Kindaichi fails to specifically disclose the lens cover is required to be on the optical element to deactivate the image capture device.  Kosugi, on the other hand, discloses that it is well known in the art to power off a camera when the lens cover is on the optical element.  Kosugi discloses that in order to turn off the camera the lens cover (15) is required to be on the optical element (photographing lens, 16).  See paragraph 0014.  One of ordinary skill in the would recognize the benefits of allowing a sensor for determining that a lens cover is over lens to control on/off of a camera – including the ability to eliminate a power button entirely, the ability to conserve power in case the user forgets to power down the camera, and less parts included in a camera.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kindaichi such that when the lens cover is on the optical element, the image capture device is deactivated.
Regarding claim 5, as mentioned above in the discussion of claim 1 Kindaichi discloses all of the limitation of the parent claim.  While Kindaichi suggests that the lens cover, 2, is used in powering on/off the camera (see paragraph 0026) and there is no disclosure of a power button, Kindaichi fails to specifically disclose that responsive to the lens cover being on the optical element while the camera is activated (i.e. on), the camera is returned to a prior deactivated state.  Kosugi, on the other hand, discloses that it is well known in the art to power off a camera when the lens cover is moved over the optical element while the camera is on.  In particular, in paragraph 0014 Kosugi discloses that the when the lens cover, 15, is closed the power of the digital camera is turned off from on.  One of ordinary skill in the would recognize the benefits of allowing a sensor for determining that a lens cover is over lens to control on/off of a camera – including the ability to eliminate a power button entirely, the ability to conserve power in case the user forgets to power down the camera, and less parts included in a camera.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kindaichi such that when the lens cover is on the optical element, the image capture device is deactivated.
As for claim 6, as mentioned above in the discussion of claim 1 Kindaichi discloses all of the limitation of the parent claim.  While Kindaichi suggests that the lens cover, 2, is used in powering on/off the camera (see paragraph 0026) and there is no disclosure of a power button, Kindaichi fails to specifically disclose the lens cover is required to be on the optical element to deactivate the image capture device.  Kosugi, on the other hand, discloses that it is well known in the art to power off a camera when the lens cover is off the optical element.  Kosugi discloses that the lens cover (15) is required to be off of the optical element (photographing lens, 16) in order to activated (turn on) the image capture device.  See paragraph 0014.  One of ordinary skill in the would recognize the benefits of allowing a sensor for determining that a lens cover is over lens to control on/off of a camera – including the ability to eliminate a power button entirely, the ability to conserve power in case the user forgets to power down the camera, and less parts included in a camera.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kindaichi such that when the lens cover is on the optical element, the image capture device is deactivated.
Claim 12 is considered a method claim substantively corresponding to claim 2.  Please see the discussion of claim 2 above.
Claim 13 is considered a method claim substantively corresponding to claim 3.  Please see the discussion of claim 3 above.
Claim 14 is considered a method claim substantively corresponding to claim 4.  Please see the discussion of claim 4 above.
Claim 15 is considered a method claim substantively corresponding to claim 5.  Please see the discussion of claim 5 above.
Claim 16 is considered a method claim substantively corresponding to claim 6.  Please see the discussion of claim 6 above.

Allowable Subject Matter






































Claims 8-10 and 18-20 would be allowable if rewritten to overcome the non-statutory double patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8 and 18, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest that different user interactions with the image capture device are required to prompt the image capture device to perform a function based on whether the lens cover is on or off the optical element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        August 18, 2022